DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to the papers filed October 21, 2021.  Currently, claims 1-2, 17, 28, 32, 47, 62, 90-91, 93, 112, 115-116, 119, 124 are pending.  Claims 17, 47, 90-91, 93, 112, 115-116, 119 have been withdrawn as drawn to non-elected subject matter. 
All arguments have been thoroughly reviewed but are deemed non-persuasive for the reasons which follow. 
Any objections and rejections not reiterated below are hereby withdrawn.
	
Election/Restrictions
Applicant's election without traverse of Group I, and GTF2IP4, Claims 1-3, 27, 28, 32, 62, 63, 86 in the paper filed  March 29, 2021 is acknowledged.
	The requirement is still deemed proper and is therefore made FINAL.

Priority
This application is a 371 of PCT/US2017/064348, filed December 1, 2017 and claims priority to provisional 62/429,581.  The provisional application does not appear to December 1, 2017.  
The response asserts that Figure 2E of Appendix B of the provisional shows that GTF2IP4 was analyzed.  Figure 2E is reproduced below.  It is entirely unclear that GTF2IP4 was analyzed.  Figure 2E pointed to by applicant 

    PNG
    media_image1.png
    329
    423
    media_image1.png
    Greyscale

Drawings
The drawings are approved.  

Improper Markush Grouping
Newly amended Claims 1-2, 28, 32, 62, 124 are rejected under the judicially approved “improper Markush grouping” doctrine. (See Federal Register, Vol. 76, No. 27, Wednesday, February 9, 2011, page 7166). This rejection is appropriate when the claim contains an improper grouping of alternatively useable species. See In re Harnisch,631 “improper Markush grouping” if:
(1) the species of the Markush group do not share a “single structural similarity,” or (2) the species do not share a common use. Members of a Markush group share a “single structural similarity” when they belong to the same recognized physical or chemical class or to the same art-recognized class. Members of a Markush group share a common use when they are disclosed in the specification or known in the art to be functionally equivalent. See MPEP § 803.02.
Here each species is considered to be each of the Vascular mimicry (VM) genes. 
The recited alternative species in the groups set forth here do not share a single structural similarity, as each different gene that could be detected is itself located in a separate region of the genome and has its own structure. The genes recited in the instant claims, do not share a single structural similarity since each consists of a different nucleotide sequences. The only structural similarity present is that all detected positions are part of nucleic acid molecules. The fact that the markers comprise nucleotides per se does not support a conclusion that they have a common single structural similarity because the structure of comprising a nucleotide alone is not essential to the common activity of being correlated with tumor metastasis risk. Accordingly, while the different markers are asserted to have the property of being correlated with tumor metastasis risk, they do not share a single structural similarity.
MPEP 2117(II)(A) provides the following guidance as to what constitutes a physical, chemical, or art recognized class:
A recognized physical class, a recognized chemical class, or an art-recognized class is a class wherein “there is an expectation from the knowledge in the art that members of the class will behave in the same way in the context of the claimed invention. In other words, each member could be substituted one for the other, with the 

The recited genes do not belong to a recognized chemical class because there is no expectation from the knowledge in the art that the genes will behave in the same manner and can be substituted for one another with the same intended result achieved. In other words, there is no expectation from the knowledge in the art that each of the recited genes would function in the same way in the claimed method; it is only in the context of this specification that it was disclosed that all members of this group may behave in the same way in the context of the claimed invention. Further there is no evidence of record to establish that it is clear from their very nature that each of the recited genes possess the common property of being correlated with tumor metastasis risk.
MPEP 2117(II) further states the following:
Where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the compounds do not appear to be members of a recognized physical or chemical class or members of an art-recognized class, the members are considered to share a "single structural similarity" and common use when the alternatively usable compounds share a substantial structural feature that is essential to a common use. Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). 

The recited alternative species do not share a substantial common structure just because they all have a sugar phosphate backbone. The sugar phosphate backbone of a nucleic acid chain is not considered to be a substantial common structural feature to the group of genes being claimed because it is shared by ALL nucleic acids. Further, the fact that the genes all have a sugar phosphate backbone does not support a conclusion that they have a common single structural similarity because the structure of 
Following this analysis, the claims are rejected as containing an improper Markush grouping.
Response to Arguments
	The response traverses the rejection.  The response asserts MPEP 2117(I) provides a Markush grouping requires selection from a closed group of consisting of alternative members.  The response argues the instant claims are from an open grouping and thus cannot be considered an Improper Markush Grouping.  This argument has been considered but is not convincing because a "Markush" claim recites a list of alternatively useable members.  The instant claims recite a list of alternatives and contain an improper grouping of alternatively useable species.  See In re Harnisch,631 F.2d 716, 719-20 (CCPA 1980).  Thus, the grouping of alternatives is inappropriate.  
	Applicant later claims in the arguments for the 112b rejection that the claims explicitly provide what genes are included within the VM module.  Thus, applicant appears to be arguing this is a closed grouping.  Clarification is required.  
	Thus for the reasons above and those already of record, the rejection is maintained.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement 


Claims 1-2, 28, 32, 62, 124 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
	35 U.S.C. § 101 requires that to be patent-eligible, an invention (1) must be directed to one of the four statutory categories, and (2) must not be wholly directed to subject matter encompassing a judicially recognized exception. M.P.E.P. § 2106. Regarding judicial exceptions, “[p]henomena of nature, though just discovered, mental processes, and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work.” Gottschalk v. Benson, 409 U.S. 63, 67 (1972); see also M.P.E.P. § 2106, part II. 
	Based upon consideration of the claims as a whole, as well as consideration of elements/steps recited in addition to the judicial exception, the present claims fail to meet the elements required for patent eligibility.

Question 1
The claimed invention is directed to a process that involves a natural principle and a judicial exception.
	
	Question 2A Prong I	
The claims are taken to be directed to an abstract idea, a law of nature and a natural phenomenon.  

Claim 2 is directed to further comprising determining a risk of tumor metastasis by comparing a change in expression of the one or more genes in the VM gene module compared to a predetermined reference level.  The “determining a risk of tumor metastasis” is a natural correlation.  The comparing a change is an abstract idea.  
Claim 28 is directed to further comprising administering a cancer treatment comprising chemotherapy.   This additional step is general and not specific. 

Claim 32 is directed to a method of predicting prognosis for a cancer patient by determining the expression level of a MV gene wherein the increase in expression of the VM gene is indicative of poorer prognosis. 

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the reasons that follow.  

Herein, claims 1-2, 28, 32 involve the patent-ineligible concept of an abstract process.  Claim 1 requires performing the step of “analyzing gene expression level”; Neither the specification nor the claims set forth a limiting definition for "analyzing" and the claims do not set forth how “analyzing” is accomplished. As broadly recited the analyzing step may be accomplished mentally by thinking about a subject’s expression level.   Thus, the analyzing step constitutes an abstract process idea.

We renew our conclusion that Myriad’s claims to “comparing” or “analyzing” two gene sequences fall out-side the scope of § 101 because they claim only abstract mental processes. See Benson, 409 U.S. at 67 (“Phenomena of nature, mental processes, and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work.”). The claims recite, for example, a “method for screening a tumor sample,” by “comparing” a first BRCA1 sequence from a tumor sample and a second BRCA1 sequence from a nontumor sample, wherein a difference in sequence indicates an alteration in the tumor sample. ’001 patent claim 1. This claim thus recites nothing more than the abstract mental steps necessary to compare two different nucleotide sequences: one looks at the first position in a first sequence; determines the nucleotide sequence at that first position; looks at the first position in a second sequence; determines the nucleotide sequence at that first position; determines if the nucleotide at the first position in the first sequence and the first position in the second sequence are the same or different, wherein the latter indicates an alteration; and repeats the process for the next position.
Additionally, in University of Utah Res. Foundation v. Ambry Genetics Corp.(Fe6 Cir, 2014), the Court held that:
Having determined that the comparison steps of claims 7 and 8 are abstract ideas, we move to the second step of Alice and ask whether the particular mechanism for the comparisons added by claims 7 or 8 renders the claims patent-eligible. For this step, Alice dictates that we ask whether the remaining elements, either in isolation or combination with the other non-patent-ineligible elements, are sufficient to ‘“transform the nature of the claim’ into a patent-eligible application.” Alice, 134 S. Ct. at 2355 (quoting Mayo, 132 S. Ct. at 1297). There must be a further inventive concept to take the claim into the realm of patent-eligibility. Id. at 2355. The second paragraph of claim 7 describes the way in which the sequences are compared: they are compared by 1) hybridizing a BRCA gene probe and 2) detecting the presence of a hybridization product. Similarly, claim 8 requires 1) amplification of the BRCA1 gene and 2) sequencing of the amplified nucleic acids. The non-patent-ineligible elements of claims 7 and 8 do not add “enough” to make the claims as a whole patent- eligible.

unpatentable phenomenon.  The association between gene expression, such as GTF2IP4 and risk of tumor metastasis or prognosis is a law of nature/natural phenomenon.  The "determining risk" step and “predicting prognosis” clause  which tells users of the process to predict risk of tumor metastasis in the sample, amounts to no more than an "instruction to apply the natural law".  The wherein clause of Claim 32 is similarly no more than an "instruction to apply the natural law".   This determining step and wherein clause is no more than a mental step.  Even if the step requires something more such as to verbalize the discovery of the natural law, this mere verbalization is not an application of the law of nature to a new and useful end.  The "determining" step and the wherein clause does not require the process user to do anything in light of the correlation.  The "determining" step fails to provide the “practical assurance” sought by the Prometheus Court that the “process is more than a drafting effort designed to monopolize the law of nature itself.”    

Question 2A Prong II
The exception is not integrated into a practical application of the exception.  Claims 1-2, 32 do not recite any additional elements that integrate the exception into a practical application of the exception.  Claim 28 requires administering a cancer treatment comprising chemotherapy, however this step is not particular.  The treatment must be particular, i.e. specifically identified so that it does not encompass all applications of the judicial exception.  Here the treatment using a chemotherapy and/or radiation therapy is not particular and is instead merely instructions to “apply “ the 
Accordingly, the claims are directed to judicial exceptions.

Question 2B
The second step of Alice involves determining whether the remaining elements, either in isolation or combination with the other non patent ineligible elements, are sufficient to “’transform the nature of the claim’ into a patent eligible application” Alice, 134 S. Ct. at 2355 (quoting Mayo, 132 S. Ct. at 1297). 
The claims are not sufficiently defined to provide a method which is significantly more from a statement of a natural principle for at least these reasons:
The claims do not include applying the judicial exception, or by use of, a particular machine.  The claims do not tie the steps to a “particular machine" and therefore do not meet the machine or transformation test on these grounds.  The use of machines generally does not impose a meaningful limit on claim scope.  
	The claims also do not add a specific limitation other than what is well-understood, routine and conventional in the field.  That is, the combination of steps that culture a sample and determine migration capacity and analyze gene expression was known in the art.  Specifically, Luca teaches analyzing gene expression from 3D cultured tumor cells.  Specifically, Luca teaches 3D tumor cell cultures grown in laminin-rich-extracellular matrix are considered to reflect human tumors more realistic as compared to cells grown on monolayer on plastic.  Luca teaches culturing samples in high density 3D collegen systems and determining the samples migration capacity.  In 
 
	The steps which are set forth in the claims must be taken or used by others to apply the disclosed law of nature, and they encompass using any of a variety of well-understood techniques in the prior art for detection.  
The claims are set forth at a high level of generality such that all methods for determining of the natural products are encompassed. The “determining” steps are insufficient to make the claims patent eligible.  
The determining step is a mere data gathering step that amounts to extra solution activity to the judicial exception.  It merely tells the users of the method to determine the genotype of a sample without further specification as to how the sample should be analyzed.   The claim does not recite a new, innovative method for such determination.  The determining step essentially tells users to determine the gene expression through whatever known processes they wish to use.  
For these reasons the claims are rejected under section 101 as being directed to non-statutory subject matter. 


Claim Rejections - 35 USC § 112-Description
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 28, 32, 62, 124 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Applicant is directed to <http://www.uspto.gov/web/menu/written.pdf> for guidance on Application of the written description guidelines. 
The claims are broadly drawn to methods which comprise determining gene expression level of one or more genes of a vascular mimicry (VM) gene module wherein the VM gene module comprises one or more genes selected from …….  The specification appears to describe a single VM gene module with 70 genes.  This gene module is not representative of all VM gene modules.  The response filed October 2021 asserts the instant claims are from an open grouping.
Relevant to the lack of particular structural limitations in the rejected claims drawn to nucleic acids, MPEP 2163 states:
The claimed invention as a whole may not be adequately described if the claims require an essential or critical feature which is not adequately described in the specification and which is not conventional in the art or known to one of ordinary skill in the art.
		
Ariad Pharmaceuticals Inc. v. Eli Lilly & Co., 94 USPQ	2d 1161 (Fed. Cir. 2010) recently re-affirmed the written description requirement.  Ariad reiterates that “the hallmark of written description is disclosure" and “possession as shown in the disclosure” is a more complete formulation of the test for written description.  Ariad considers situations of genus claims and states that the written description requirement ensure that "when a patent claims a genus by its function or result, the specification recites sufficient materials to accomplish that function."
Vas-Cath Inc. V. Mahurkar, 19 USPQ2b 1111, clearly states that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed”.  Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 USC 112 is severable from its enablement provision.  In The Regents of the University of California v. Eli Lilly (43 USPQ2b 1398-1412), the court held that a generic statement which defines a genus of nucleic acids by only their functional activity does not provide an adequate written description of the genus.  The court indicated that while Applicants are not required to disclose every species encompassed by a genus, the description of a genus is achieved by the recitation of a representative number of DNA molecules, usually defined by a nucleotide sequence, falling within the scope of the claimed genus.  At section B(1), the court states that “An adequate written description of a DNA…’ required a precise definition, such as by structure, formula, chemical name, or physical properties’, not a mere wish or plan for obtaining the claimed chemical invention”. 

The specification teaches a “novel VM gene module made up of the 70 up-regulated genes shown in Table 1 below”.  This disclosure of 70 up-regulated genes is a single VM gene molecule.  This is not a disclosure of a representative number of VM gene modules or VM genes.  Given the guidance in the specification and what was taught in the art prior to the invention, the skilled artisan would be unable to predictably identify VM gene modules    
In analyzing whether the written description requirement is met for a genus claim, it is first determined whether a representative number of species have been described by their complete structure.   The art teaches numerous VM genes and gene modules that are not described in the instant specification.  For example Yao et al. (Neoplasma, Vol. 67, No. 2, pages 286-295, 2020) teaches crucial genes associated with vasulcogenic mimicry in human osteosarcoma based on gene expression profiles.   Ju et al. (Cancer Genomics, and Proteomics, Vol. 1, pages 355-362, 2004) teaches melanoma vascular mimicry phenotypes defined in gene expression analysis. Angara et al. (Neoplasia, Vol. 20, No. 10, pages 1070-1082, 2018) teaches CXCR2 is a VM gene that is differentially expressed.   Further, Bora-Singhal et al. (Cancer Stem Cells, Vol. 33, No. 6, pages 1705-1718, June 2015) teaches SOX2 expression facilitates vascular mimicry of stem-like cells.   The instant specification does not describe these genes or gene modules.  
Thus considering the breadth of the polynucleotides required by the claimed methods, their specific required functionalities, and the teachings of the instant . 
Response to Arguments
	The response traverses the rejection.  The response asserts the claims have been amended to recite the limitations of previously presented Claim 3.  The response filed October 2021 argues the instant claims are from an open grouping.   As such, the claims are not limited to the particular genes recited in the claims and thus, Applicant was not in possession of a representative number of genes in the VM gene module.  Applicant may wish to narrow the claims to a closed grouping of the recited genes.  Thus for the reasons above and those already of record, the rejection is maintained.

Claim Rejections - 35 USC § 112- Second Paragraph
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claims 1-2, 28, 32, 62, 124are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1-2, 28, 32, 62, 124 are directed to one or more genes listed in the VM gene module, wherein the VM gene module comprises one or more genes selected closed grouping of the recited genes to overcome this rejection.  
Claim 32 is indefinite. It is not clear how the recited preamble is intended to breathe life and meaning into the claim. The preamble of Claim 32 is directed to a method for predicting prognosis for a cancer patient. However the claim only provides for determining a gene expression. Thus it is not clear if applicant intends to cover any method for determining a gene expression, or if the method is intended to somehow require more to accomplish the goal set forth in the preamble. If the claim requires something more, it is unclear what additional active process step the method requires and it appears that the claims are incomplete. The claims fail to provide any active steps that clearly accomplish the goal set for the by the preamble of the claims.  The wherein clause is not an active method step within the method.  
Response to Arguments
	The response traverses the rejection.  The response asserts the claims provide additional active process steps that clearly accomplish the goal of predicting prognosis for cancer patient as set forth in the claim. This argument has been considered but is 
Thus for the reasons above and those already of record, the rejection is maintained.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1-2, 32 is/are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Velez et al. (Nature Communications, Vol. 8, No. 1651, November 21, 2017). 
It is noted that the instant claims are entitled to the priority date of December 1, 2017 because the provisional does not provide support for the instant claims. 
Velez specifically teaches determining gene expression of elected GTF2IP4 after culturing the sample in a high density 3D collagen culture system (see page 9, col. 2).  The cells were embedded in 3D collagen matrices and cell tracking and motility analysis was performed (page 9, col. 2).  RNA was extracted and RNA sequencing was 
Claim 2 requires comparing the change of expression to normal.  Velez specifically teaches assessing overexpression (page 10, col. 2).  The claim teaches this is how risk is determined.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luca et al. (PLOS One, Vol. 8, No. 3, e59689, March 2013) in view of Affymetrix U133 Plus 2.0 Gene Chip (Affymetrix Data Sheet, 2007).
Luca teaches analyzing gene expression from 3D cultured tumor cells.  Specifically, Luca teaches 3D tumor cell cultures grown in laminin-rich-extracellular matrix are considered to reflect human tumors more realistic as compared to cells grown on monolayer on plastic.  Luca teaches culturing samples in high density 3D collegen systems and determining the samples migration capacity.  In particular Luca teaches performing a Fence assay (migration assay) and an invasion assay (BD BioCoat Matrigel Invasion Chamber)(page 3, col 1).   Luca then performs gene expression assays using the Agilent Array (see page 4, col. 1).  Luca teaches using the Agilent Human 8x60K High Density Oligonucleotide Microarray which contains over 55K distinct biological probes.  
While Luca teaches using the Agilent Human 8x60K High Density Oligonucleotide Microarray which contains over 55K distinct biological probes a listing of the probes was not obtainable by the examiner so it is not clear that elected GTF2IP4 was one of the probes on the array.  
However, Affymetrix teaches U133 Plus 2.0 array comprises probes for the GTF2IP4 gene.  The U133 gene chip allows analysis of gene expression across the 
Therefore, it would have been prima facie obvious prior to the effective filing date of the claimed invention to have modified the gene expression analysis method of Luca to use the most comprehensive and commercially available high density microarray of Affymetrix.  Substituting the commercially available Affymetrix U133 Plus 2.0 gene chip which inherently comprises the GTF2IP4 probes for the Agilent chip would have been an obvious substitution.   

Conclusion
No claims allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEANINE ANNE GOLDBERG whose telephone number is (571)272-0743.  The examiner can normally be reached on Monday-Friday 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on (571)272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JEANINE A GOLDBERG/Primary Examiner, Art Unit 1634                                                                                                                                                                                                        January 19, 2022